Per Curiam.

Action by the appellee against the appellants, upon a promissory note. Judgment for the plaintiff.
There is no error pointed out in the brief of counsel for the appellants. The defendants below filed an answer of several paragraphs, to which demurrers were sustained. The Counsel simply say, “the Court below erred in sustaining said / demurrers, for which the judgment ought to be reversed.” We shall not range through the record in search of the supposed errors. Vide Bray v. Carpenter, at the present term, [supra]
The judgment below is affirmed, with costs, and 2 percent, damages.